Citation Nr: 1727062	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 09-11 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his mother, and his representative



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2009 rating decision, the RO assigned a 20 percent evaluation for the Veteran's degenerative joint disease of the lumbar spine, effective from October 10, 2007. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In April 2014, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

In a February 2016 rating decision, the RO granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy and assigned 10 percent ratings for each lower extremity.

In August 2013, the Veteran provided testimony before a Veterans Law Judge.  The Veterans Law Judge who held the hearing is no longer employed at the Board.  Thus, in February 2017, the Veteran was informed of this fact and given the opportunity to request a new hearing.  He responded that he did not want another Board hearing.  Thus, there is no hearing request pending at this time.  

FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the lumbosacral spine with intervertebral disc syndrome disability has not exhibited forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

2. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for the claims on appeal in January 2008, March 2008, June 2010, April 2016, and June 2016. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the April 2014 Board remand directives and are adequate to decide the Veteran's claims on appeal.

The Board may proceed with appellate review.

Increased Rating, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); See also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to his through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative joint disease of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that his lumbar spine disability should be rated higher than the currently-assigned disability rating of 20 percent under 38 C.F.R. § 4.71a, DC 5243. 

A September 2007 x-ray examination of the lumbar spine demonstrated persevered physiological lumbar lordosis. The radiologist indicated that no significant multilevel degenerative discogenic changes were seen. There were significant joint facet degenerative changes in the lower lumbar spine but no evidence of a fracture or dislocation.

In a January 2008 VA examination report, the Veteran complained of constant pain in the lower back with flare-ups that occurred every two weeks with a duration of about three days. The Veteran reported difficulty functioning and working and pain that radiated down the lower extremities to the knees during flare-ups. The Veteran did not have permanent sensory or motor deficits in the lower extremities and had control of his bowels and bladder. He indicated that he took Doan's pills and Motrin on a daily basis. The Veteran's pain was aggravated by lifting and bending over, which was required for his job as a mechanic. The Veteran did not use any walking aid or assistive device. The Veteran was independent of self-care, able to drive, and walk up and down stairs, though climbing stairs increased his pain.

A physical examination revealed that the Veteran walked with a normal gait and able to walk on his heels and tiptoes, though walked at a slower pace. The Veteran expressed pain on range of motion testing at all ranges tested and moved his trunk slowly. The VA examiner noted standing position lumbar lordosis that was decreased. The Veteran's iliac crest and shoulders were level. The Veteran's lumbar spine range of motion showed forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 35 degrees and right lateral rotation to 35 degrees. The combined range of motion was 220 degrees. Paraspinal and midline tenderness was noted across the whole back to deep palpation. The VA examiner indicated that upon straight leg raise testing the Veteran expressed pain with any motion of the lower extremities however no particular increased was noted throughout the range on either side. The Veteran was able to perform repetitive motion testing with 3 repetitions with no additional loss of range of motion. 

The January 2008 VA examination report included a reference to x-rays performed on the lumbar spine in September 2007 which revealed physiological lumbar lordosis and minor degenerative changes. The VA examiner indicated that most significant were the facet degenerative changes of the lower lumbar spine. The Veteran was diagnosed with degenerative joint disease of the lumbar spine with chronic low back pain without evidence for lumbar radiculopathy or spinal stenosis.

In March 2008, an addendum VA medical opinion was provided following magnetic resonance imaging (MRI) which revealed that the Veteran had spinal stenosis from L4/S1 due mainly to posterior epidural fat. The Veteran had some disc bulge and disc desiccation at L5/S1 and L4/L5 level, however the VA examiner indicated that more prominent was the posterior epidural fat noted in the lower lumbar levels and concluded that the Veteran did not have spinal stenosis as demonstrated by the MRI. 

In a June 2008 VA medical record, the Veteran reported that he felt much better with no pain at all, though he stated he had not been lifting much at the time.

An August 2008 VA medical record indicates that the Veteran's lumbar spine had full range of motion. The physician wrote that the Veteran had normal strength and did not exhibit palpable tenderness. The physician indicated that the Veteran was able to lift items with less to no pain.

In a November 2008 VA medical record, the Veteran was seen in the emergency room after a motor vehicle accident and asserted that his "whole body hurt[]." The Veteran had immediate pain in both his shoulder and his neck and he reported that his mid back felt "like someone pushed my spinal column in." Upon examination, the Veteran had normal range of motion in the back for flexion, lateral flexion, and rotation. His extension was 0 degrees due to dull pain. The Veteran had normal strength throughout the upper and lower extremities and his sensation was intact and symmetric. The Veteran had a slow antalgic gait but walked without assistance or gross asymmetry. 

In a June 2010 VA examination report, the Veteran complained of low back pain with three flare-ups a month, which he stated were incapacitating. The Veteran reported a duration of three to four days for each flare-up. He indicated that the flare-ups would result in an inability to function and often required the use of a cane as a walking aid and muscle relaxers and other pain pills. The Veteran also used a lumbar corset and often a lumbar support but no other assistive device. The Veteran was independent of self-care, except during flare-ups in which he limited his walking. The Veteran's back pain was limited by any lifting activities, bending over, shoveling, sleeping, carrying heavy loads, and prolonged walking. Lying down and sitting were generally fine but prolonged sitting could increase his pain. The Veteran had pain that radiated into his buttocks and behind the thighs up to the knees but not further down the lower extremities. At the time of the examination, the Veteran did not have any permanent sensory or motor deficiencies in the lower extremities and denied any bowel or bladder control issues. The Veteran reported experiencing paresthesia of his lower extremities, particularly during flare-ups and after prolonged sitting. 

The Veteran reported having a flare-up two days prior to the June 2010 VA examination. A physical examination revealed significant midline paraspinal tenderness in the lower lumbar area to palpation and that the Veteran walked at a slower pace and had significant trunk guarding when asked to walk without his cane. The VA examiner noted that the Veteran's lumbar lordosis was reduced and range of motion of the lumbar spine was reduced, painful, guarded, and slow. The Veteran's lumbar spine range of motion showed forward flexion to 50 degrees, extension to 0 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 40 degrees and right lateral rotation to 40 degrees. The combined range of motion was 170 degrees. The examiner indicated that straight leg raise tests were positive bilaterally. The Veteran was able to perform repetitive motion testing with 3 repetitions with no additional loss of range of motion. Deep tendon reflexes were rated "1+" or hypoactive and were equal in the lower extremities. 

The June 2010 VA examiner reviewed an MRI performed in March 2008 on the Veteran's lumbar spine which revealed significant posterior epidural fat that resulted in severe spinal canal stenosis at L4/L5 and at L5/S1. L4/L5 showed a tiny broad-based disc bulge and L5/S1 showed a small broad-based disc bulge and disc desiccation. Overall canal stenosis was demonstrated from L3 to the sacrum that resulted from posterior epidural fat but was more significant at L4 to S1. Degenerative joint disease of the lumbar spine with spinal stenosis was diagnosed.

During the February 2016 VA examination, the Veteran stated that his back pain was significantly worse than his last examination in June 2010. He reported two to three flare-ups of low back pain that lasted for one day to one week. During the flare-ups the Veteran had difficulty walking and functioning in general. The Veteran used a cane as a walking aid most of the time and also used a lumbar corset and lumbar support. The Veteran was independent of self-care except during flare-ups where walking was limited. The Veteran could not do any lifting activities, bending over, shoveling, sleeping, carrying heavy loads, and prolonged walking, as all of these activities increased his pain. He indicated that sitting was generally okay but with prolonged sitting he had an increase in pain. The Veteran complained of radiating pain into his buttocks and behind the tights up to the feet. The VA examiner noted that pain, weakness, fatigability or incoordination would significantly limit functional ability with flare-ups with pain and fatigue. The Veteran did not have any other neurologic abnormalities related to the lumbar spine disability including urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine exhibited generalized tenderness to palpation in the lower back. The examination showed pain with weight bearing, however, pain did not result in functional loss. The Veteran had muscle spasms, localized tenderness, and guarding that resulted in an abnormal gait or abnormal spinal contour but did not exhibit muscle atrophy or ankylosis. The Veteran's lumbar spine range of motion showed forward flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, with pain exhibited at all ranges of motion. The combined range of motion was 170 degrees. The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of range of motion. Active range of motion did not show any weakness, fatigue, or incoordination. Pain, weakness, fatigability, or incoordination did significantly limit functional ability with repeated use over a period of time with pain and fatigue. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Straight leg raising tests were negative. Deep tendon reflexes were rated "1+" or hypoactive and were equal in the lower extremities. Straight leg raise tests were negative for both legs. The Veteran had intermittent mild pain and moderate paresthesia in the left and right lower extremities due to radiculopathy with involvement in the right L4/L5/S1/S2/S3 (sciatic nerve) but no other signs or symptoms of radiculopathy. The examination report shows that the severity of the Veteran's radiculopathy was mild, bilaterally. The examiner indicated that the Veteran had IVDS of the thoracolumbar spine but did not have any episodes of acute signs due to IVDS that required prescribed bed rest in the 12 months preceding the February 2016 VA examination.

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. At worst, forward flexion of the thoracolumbar spine was 50 degrees during the June 2010 VA examination. Accordingly, a disability rating in excess of 20 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The January 2008 VA examination report indicates that the Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion. The Veteran reported that he experienced flare-ups every two weeks that resulted in difficulty functioning and working as well as pain that radiated down to the lower extremities to the knees during these flare-ups. The examination report did not indicate any incapacitating flare-ups and the Veteran denied any treatment. The examination report indicates that the Veteran was independent on self-care and took Doan's pills and Motrin for his pain on a daily basis. In the June 2010 VA examination report, the examiner noted that the Veteran reported a flare-up two days prior to the examination. The Veteran had significant midline paraspinal tenderness in the lower lumbar area to palpation and had to walk at a slower pace with significant trunk guarding when asked to walk without his cane. The Veteran was independent of self-care, except during flare-ups in which he limited his walking. Flare-ups would result in an ability to function and often required the use of a cane, muscle relaxers, and other pain pills. The Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion. 

During the February 2016 VA examination, the Veteran reported two to three flare-ups of low back pain that lasted one day to one week and stated that he had difficulty walking and functioning and general during these flare-ups. The Veteran was independent of self-care except during flare-ups where walking was limited. Active range of motion did not show any weakness, fatigue, or incoordination. Pain, weakness, fatigability, or incoordination did significantly limit functional ability with repeated use over a period of time with pain and fatigue. However, the Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of range of motion. After considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar spine and favorable or unfavorable ankylosis of the entire thoracolumbar spine was not shown at any point during the appeal period. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

In sum, the evidence does not show that a disability rating in excess of 20 percent for his degenerative joint disease of the lumbar spine is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

TDIU

The Veteran contends that he is entitled to a TDIU due to his service-connected disabilities. Specifically, in the July 2015 application for increased compensation based on unemployability, he asserted that his lower back, nerve damage in his legs, and neck/shoulder pain prevent him from securing or following substantially gainful employment. The Veteran has reported he has two and one-half years of college, which involved automotive technology and a welding program.
 
TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for degenerative joint disease of the lumbar spine at 20 percent disabling, tinnitus at 10 percent disabling, right lower extremity radiculopathy at 10 percent disabling, and left lower extremity radiculopathy at 10 percent disabling. The combined rating for these disabilities is 40 percent. See 38 C.F.R. § 4.25 Table I. The Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Veteran currently has service-connected disabilities of degenerative joint disease of the lumbar spine, tinnitus, and bilateral lower extremity radiculopathy. In the Veteran's July 2015 application for increased compensation based on unemployability he claimed his lower back, nerve damage in the legs, and neck/shoulder pain as the service-connected disabilities that prevent him from securing or following substantially gainful employment. However, for TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. The Veteran is not service connected for neck/shoulder pain. 

During the August 2013 Board hearing, the Veteran testified that the last time he worked as a mechanic was in 2000 and that subsequently, he worked as a plumber. The Veteran asserted that due to his back, he was unable to lift the heavy cast, parts, and fittings required to perform his duties as a plumber. 

In July 2015 letters, the Veteran's sister, mother, and childhood friend stated that the Veteran's back disability prevented him from doing any lifting and contributed to his joblessness. 

In a March 2008 VA examination report, the VA examiner indicated that the Veteran was an automotive mechanic by trade but also worked as a plumber. The Veteran stated that he worked for many years up to the March 2008 VA examination as an auto body worker and called himself a "metal worker;" fixing dents of automobiles. The Veteran stated that he owned his own business, owned a home, and worked out of his garage. The examination report indicates that the Veteran lived by himself, was independent in all self-care and was able to work except during flare-ups of back pain. The Veteran was able to drive and go up and down stairs, though climbing stairs increased his pain. The Veteran did not use any walking aid or any other assistive device.

During a June 2010 VA examination, the Veteran reported that he was no longer able to work as a mechanic or a plumber and that was the reason why he tried working as a bus driver for the municipality. The Veteran was unemployed at the time of the examination. He reported that a few months after working as a bus driver, he was laid off. The VA examiner opined that given the condition of the Veteran's lumbar spine, he was not able to do plumbing and mechanic work and cannot be expected to such work.

In February 2016 VA examination report, the Veteran stated that he was no longer able to work as an automotive mechanic, plumber, or as a bus driver. A June 2016 VA examination report indicates that the Veteran's peripheral nerve condition / neuropathy impacted his ability to work with pain limiting movement and ability to be in a position for longer than 10 minutes. 

In an April 2016 statement, the Veteran indicated that to the contrary of the March 2008 VA examination report, he was never self-employed and did not perform auto body work out of his garage. The Veteran stated that he performed training for the bus driving job for a month but was unable to perform the job due to his lower back pain. Specifically, the Veteran stated that he had problems maneuvering the steering of the bus and did not successfully complete the medical examination required to drive the bus. The Veteran stated he was overweight, had hypertension, and had hearing loss from his left ear and ultimately these problems forced him to resign from the job. The Veteran contended that he was no longer able to perform "rigorous labor." The Veteran also asserted that he experienced loss of control of bowel movements and lost control of his bladder when it was full. As the Veteran is service connected for degenerative joint disease of the lumbar spine, tinnitus, and bilateral lower extremity radiculopathy, the Board will consider whether these disabilities prevent the Veteran from securing or following gainful employment.

The Veteran asserted that his weight, hypertension, and left ear hearing loss forced him to resign from his bus driver position in an April 2016 statement. While he contended that his lower back caused him difficulty maneuvering the bus, he also attributed his inability to perform the duties to failing a required medical examination due to non-service connected disabilities and conditions. The February 2016 VA examination report indicates that the Veteran did not have neurologic abnormalities related to the lumbar spine disability including urinary or fecal incontinency. The Veteran asserted that he did not run an auto body shop in from his garage in an April 2016 statement. In a February 2016 VA medical record, the Veteran reported that he worked on his antique cars when he wanted to distract himself from the problems in the neighborhood stating, "I focus on work in my shop." The February 2016 VA medical record and the March 2008 VA examination report where the Veteran stated that he performed auto body work in his garage is an indication that the Veteran was able to perform physical labor on his cars at least for leisure, if not for financial gain. It should be noted that in November 2008, the Veteran was seen in the emergency room following a motor vehicle accident and reported that his "whole body hurt[]." Furthermore, the record does not indicate that the Veteran is precluded from performing sedentary work. The Veteran has two and one-half years of a college education. Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities alone warrant a referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.

The preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

Referral for a TDIU is denied.


____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


